DETAILED ACTION
This office action is responsive to communication filed on March 2, 2022.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/075,192, filed on March 20, 2016.
Response to Arguments
Applicant's arguments filed March 2, 2022, with respect to amended claims 1 and 8, the rejection of previous claim 4, and the double patenting rejection of claims 1-3 and 8-12 in view of US 9,876,948 have been fully considered but they are not persuasive.  
Applicant argues, with respect to claims 1 and 8, that in the claimed invention, a connecting element comprised in a motor connecting structure is mounted in the conjoined encapsulation portion.  On the other hand, in Shiraishi, since the wiring substrate 10 corresponds to the circuit board portion in the present application, and the frame-like supporting portion 18 corresponds to the conjoined encapsulation portion in the present application, the connection pad C2 is formed on an external connection area ER of the wiring substrate 10 and not in the frame-like supporting portion 18. Therefore, Shiraishi does not disclose "at least two motor connecting structures, each of which comprises at least a connecting element, wherein said connecting elements are mounted in said conjoined encapsulation portion and electrically connected with said main circuit board."  Accordingly, the deficient teachings of Shiraishi fails to remedy the deficiencies of Vittu and Ryu. 
The Examiner respectfully disagrees.  The Examiner did not interpret the wiring substrate (10) to be the claimed circuit board portion, or the frame-like supporting portion (18) to be the claimed conjoined encapsulation portion.  Rather, the Examiner stated on page 12 of the Office Action filed March 2, 2022, “Shiraishi similarly teaches a camera module (figures 2 and 3) comprising a camera lens (lens unit, 30) mounted on an encapsulation portion (i.e. the top substrate, 11, shown in figure 2) which is molded on a circuit board (i.e. the bottom substrate, 11, shown in figure 2), paragraphs 0029 and 0033.”  As such, the Examiner is interpreting the top substrate (11, figure 2) to correspond to an encapsulation portion and the bottom substrate (11, figure 2) to correspond to a circuit board.  Reference numeral “11” in figure 2 clearly shows two separate elements.  Like Vittu and Ryu et al., Shiraishi teaches that the encapsulation portion (top substrate, 11) comprises a resin (“an insulating substrate 11 made of resin”, paragraph 0029).  Like Ryu et al., Shiraishi teaches that the bottom substrate (11) comprises a circuit board (i.e. including wiring layers, 14, paragraph 0029).  In addition to the teachings of Vittu and Ryu et al., Shiraishi teaches at least two motor connecting structures, each of which comprises at least a connecting element (connection pad, C2, paragraph 0030), wherein said connecting elements (C2) are mounted in said encapsulation portion (see figures 2 and 3) and electrically connected with said main circuit board (i.e. to the wiring layers (14) of the bottom substrate, 11, paragraph 0030).  Shiraishi teaches that the connection pads (C2) are provided in recessed portions (11b) of the insulating substrate (11, see paragraph 0030, figure 2).
Therefore, a rejection of claims 1 and 8 based upon the previous prior art rejection of claim 4 is provided herein by the Examiner.
Applicant argues, with respect to the double patenting rejection of claims 1 and 8, that claims 1 and 8 have been amended to incorporate subject matter of claim 4 which was not subject to a double patenting rejection.  The Examiner respectfully disagrees.  Claims 1 and 8 have not been amended to recite all of the subject matter of previous claim 4.  Based on the amendments to claims 1 and 8 a double patenting rejection in view of claim 3 of US 9,876,948 is made herein.  The double patenting rejections based upon US 10,277,792 and US 10,237,460 are removed in view of the amendments to claims 1 and 8. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The objection to the drawings is hereby removed in view of Applicant’s response.
Claim Rejections - 35 USC § 112
All rejections under 35 USC 112 are hereby removed in view of Applicant’s response.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over the Vittu (US 9,973,669) in view of Ryu et al. (US 2009/0085138) and Shiraishi (US 2009/0051774).
The Examiner’s response to Applicant’s arguments, as outlined above, is hereby incorporated into the rejection of claims 1-12 by reference.

	Consider claim 1, Vittu teaches:
	An array camera module (figure 1), comprising:
	at least two camera lenses (i.e. of lens assemblies 104A and 104B, column 8, lines 8-35), and
	a circuit unit which comprises:
	at least two photosensitive sensors (i.e. including the image sensor (108) and die (116) that the image sensor (108) is mounted on for each of the image sensor devices (106A, 106B) in figure 1, column 6, lines 1-13), and
	a conjoined encapsulation portion (casing, 124) integrally molded (see column 7, lines 4-43) to support said at least two camera lenses (104A, 104B) above said at least two photosensitive sensors (108, 116) respectively (see figure 1) while said camera lenses (104A, 104B) are positioned in photosensitive paths of said at least two photosensitive sensors (108, 116) respectively (see figure 1, column 8, lines 8-35).
	However, Vittu does not explicitly teach that a circuit board portion electrically connects said at least two photosensitive sensors thereon, wherein the conjoined encapsulation portion is integrally mounted on said circuit board.
	Ryu et al. similarly teaches an array camera module (figure 15) comprising two photosensitive sensors (20) and a molded, conjoined encapsulation portion (50).  See figure 15, paragraphs 0103 and 0104.
	However, Ryu et al. additionally teaches that a circuit board portion (substrate, 10) electrically connects said at least two photosensitive sensors (20) thereon (see figure 13, paragraph 0097), wherein the conjoined encapsulation portion (50) is integrally mounted on said circuit board (10, see figure 15, paragraph 0103).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the circuit unit taught by Vittu include a circuit board on which the at least two photosensitive sensors and the conjoined encapsulation portion are mounted as taught by Ryu et al. for the benefit of simplifying a manufacturing process (Ryu et al., paragraph 0019).  Additionally, this combination only involves a simple substitution of one known element (i.e. the vias 114 and conductive layers 118 of Vittu) for another (i.e. the circuit board 10 and wires 30 of Ryu et al.) to obtain predictable results such as enabling electrical signals to be transmitted to and from the at least two photosensitive sensors.
	Vittu further teaches that “voice coil motors” may be “connected to dual overmolded camera module 100 to support the various camera operations”, column 8, lines 56-60.  
	However, the combination of Vittu and Ryu et al. does not explicitly teach at least two motor connecting structures, each of which comprises at least a connecting element, wherein said connecting elements are mounted in said conjoined encapsulation portion and electrically connected with said circuit board portion. 
	Shiraishi similarly teaches a camera module (figures 2 and 3) comprising a camera lens (lens unit, 30) mounted on an encapsulation portion (i.e. the top substrate, 11, shown in figure 2) which is molded on a circuit board (i.e. the bottom substrate, 11, shown in figure 2), paragraphs 0029 and 0033.  Like Vittu and Ryu et al., Shiraishi teaches that the encapsulation portion (top substrate, 11) comprises a resin (“an insulating substrate 11 made of resin”, paragraph 0029).  Like Ryu et al., Shiraishi teaches that the bottom substrate (11) comprises a circuit board (i.e. including wiring layers, 14, paragraph 0029).  
	However, in addition to the teachings of Vittu and Ryu et al., Shiraishi teaches at least two motor connecting structures, each of which comprises at least a connecting element (connection pad, C2, paragraph 0030), wherein said connecting elements (C2) are mounted in said encapsulation portion (see figures 2 and 3) and electrically connected with said main circuit board (i.e. to the wiring layers (14) of the bottom substrate, 11, paragraph 0030).  Shiraishi teaches that the connection pads (C2) are provided in recessed portions (11b) of the insulating substrate (11, see paragraph 0030, figure 2).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the voice coil motors taught by the combination of Vittu and Ryu et al. be connected in the manner taught by Shiraishi for the benefit of attaining miniaturization of the camera module (Shiraishi, paragraph 0054).

	Consider claim 2, and as applied to claim 1 above, Vittu further teaches that said conjoined encapsulation portion (124) forms at least two windows therein (see figure 1), wherein said at least two windows are positioned above and aligned with said at least two photosensitive sensors (108, 116) respectively so as to provide at least two lights paths between said at least two camera lenses (104A, 104B) and said at least two photosensitive sensors (108, 116) respectively (see figure 1, column 8, lines 8-35).

	Consider claim 3, and as applied to claim 1 above, Vittu does not explicitly teach that said circuit board portion comprises at least one circuit element protruded from said circuit board portion, wherein said conjoined encapsulation portion encapsulates and wraps up said circuit element so as to prevent said circuit element from being directly exposed to the outside.
	Ryu et al. further teaches that said circuit board portion comprises at least one circuit element (12, paragraphs 0098 and 0066) protruded from said circuit board portion (10, see figure 9), wherein said conjoined encapsulation portion (50) encapsulates and wraps up said circuit element (12) so as to prevent said circuit element from being directly exposed to the outside (see figure 9).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the circuit board portion taught by Vittu comprise at least one encapsulated circuit element as taught by Ryu et al. for the benefit of reducing manufacturing costs and improving productivity (Ryu et al., paragraph 0019).

	Consider claim 4, and as applied to claim 1, above, Vittu further teaches that “voice coil motors” may be “connected to dual overmolded camera module 100 to support the various camera operations”, column 8, lines 56-60.  
	However, the combination of Vittu and Ryu et al. does not detail how the voice coil motors are connected to the dual overmolded camera module.
	Shiraishi additionally teaches that each of said connecting elements (C2) comprises a motor coupling end revealed on said conjoined encapsulation portion (see figures 3 and 4) adapted for connecting a motor terminal (projected connection terminal, T, paragraphs 0039 and 0042-0044).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the voice coil motors taught by the combination of Vittu and Ryu et al. be connected in the manner taught by Shiraishi for the benefit of attaining miniaturization of the camera module (Shiraishi, paragraph 0054).

	Consider claim 5, and as applied to claim 1, above, Vittu further teaches that “voice coil motors” may be “connected to dual overmolded camera module 100 to support the various camera operations”, column 8, lines 56-60.  
	However, the combination of Vittu and Ryu et al. does not detail how the voice coil motors are connected to the dual overmolded camera module.
	Shiraishi additionally teaches that each of said motor connecting structures further comprises at least a terminal slot (i.e. the slot in the upper substrate, 11, shown in figures 3 and 4), wherein said terminal slot is provided in a top portion of said conjoined encapsulation portion (see figures 3 and 4), wherein said connecting element (C2) comprises a motor coupling end wiring on a bottom wall (see figures 3 and 4) so as to allow a motor terminal to electrically connect with said motor coupling end when pluggingly engaging with said terminal slot (see projected connection terminal, T, figure 3, paragraphs 0039, 0042-0044 and 0053).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the voice coil motors taught by the combination of Vittu and Ryu et al. be connected in the manner taught by Shiraishi for the benefit of attaining miniaturization of the camera module (Shiraishi, paragraph 0054).

	Consider claim 6, and as applied to claim 1, above, Vittu further teaches that “voice coil motors” may be “connected to dual overmolded camera module 100 to support the various camera operations”, column 8, lines 56-60.  
	However, the combination of Vittu and Ryu et al. does not detail how the voice coil motors are connected to the dual overmolded camera module.
	Shiraishi additionally teaches that said connecting element comprises at least a terminal slot (i.e. the slot in the upper substrate, 11, shown in figures 3 and 4) and at least a circuit junction (connection pad, C2, paragraph 0030), wherein said circuit junction (C2) is electrically connected with said circuit board portion (i.e. to the wiring layers (14) of the bottom substrate, 11, paragraph 0030), wherein said terminal slot is provided in said conjoined encapsulation portion and extended from said circuit board portion (i.e. from the bottom substrate, 11, shown in figures 2 and 3) to a top portion of said conjoined encapsulation portion (see figures 2 and 3), wherein said circuit junction (C2) is revealed at said terminal slot (see figure 3), so as to allow a motor terminal to electrically connect with said circuit junction (C2) when pluggingly engaging with said terminal slot (see projected connection terminal, T, figure 3, paragraphs 0039, 0042-0044 and 0053).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the voice coil motors taught by the combination of Vittu and Ryu et al. be connected in the manner taught by Shiraishi for the benefit of attaining miniaturization of the camera module (Shiraishi, paragraph 0054).
	
	Consider claim 7, and as applied to claim 1, above, Vittu further teaches that “voice coil motors” may be “connected to dual overmolded camera module 100 to support the various camera operations”, column 8, lines 56-60.  
	However, the combination of Vittu and Ryu et al. does not detail how the voice coil motors are connected to the dual overmolded camera module.
	Shiraishi additionally teaches that said connecting element comprises at least a carving line (connection pad, C2, paragraph 0030), wherein said carving line (C2) is formed in said conjoined encapsulation portion (see figures 3 and 4) and electrically connected with said main circuit board (i.e. to the wiring layers (14) of the bottom substrate, 11, paragraph 0030) for electrically connecting a motor terminal (see projected connection terminal, T, figure 3, paragraphs 0039, 0042-0044 and 0053).	
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the voice coil motors taught by the combination of Vittu and Ryu et al. be connected in the manner taught by Shiraishi for the benefit of attaining miniaturization of the camera module (Shiraishi, paragraph 0054).

	Consider claim 8, Vittu teaches:
	An array camera module (figure 1), comprising:
	at least two camera lenses (i.e. of lens assemblies 104A and 104B, column 8, lines 8-35); and
	a photosensitive unit, comprising a conjoined encapsulation portion (casing, 124) and a photosensitive portion which comprises at least two photosensitive sensors (i.e. including the image sensor (108) and die (116) that the image sensor (108) is mounted on for each of the image sensor devices (106A, 106B) in figure 1, column 6, lines 1-13), wherein said conjoined encapsulation portion (124) integrally encapsulates and wraps up said at least two photosensitive sensors (108, 116, see figure 1) to form a support to install said at least two camera lenses (104A, 104B, see figure 1) to position along at least two photosensitive paths of said photosensitive sensors (108, 116) respectively (see figure 1, column 8, lines 8-35).
	However, Vittu does not explicitly teach that the photosensitive portion comprises a main circuit board to which the at least two photosensitive sensors are connected, wherein the conjoined encapsulation portion integrally encapsulates and wraps up said main circuit board.
	Ryu et al. similarly teaches an array camera module (figure 15) comprising two photosensitive sensors (20) and a molded, conjoined encapsulation portion (50).  See figure 15, paragraphs 0103 and 0104.
	However, Ryu et al. additionally teaches that a main circuit board (substrate, 10) electrically connects said at least two photosensitive sensors (20) thereon (see figure 13, paragraph 0097), wherein the conjoined encapsulation portion (50) integrally encapsulates and wraps up said main circuit board (10, see figure 15, paragraph 0103).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the photosensitive portion taught by Vittu include a main circuit board on which the at least two photosensitive sensors and the conjoined encapsulation portion are mounted as taught by Ryu et al. for the benefit of simplifying a manufacturing process (Ryu et al., paragraph 0019).  Additionally, this combination only involves a simple substitution of one known element (i.e. the vias 114 and conductive layers 118 of Vittu) for another (i.e. the circuit board 10 and wires 30 of Ryu et al.) to obtain predictable results such as enabling electrical signals to be transmitted to and from the at least two photosensitive sensors.
	Vittu further teaches that “voice coil motors” may be “connected to dual overmolded camera module 100 to support the various camera operations”, column 8, lines 56-60.  
	However, the combination of Vittu and Ryu et al. does not explicitly teach at least two motor connecting structures, each of which comprises at least a connecting element, wherein said connecting elements are mounted in said conjoined encapsulation portion and electrically connected with said circuit board portion. 
	Shiraishi similarly teaches a camera module (figures 2 and 3) comprising a camera lens (lens unit, 30) mounted on an encapsulation portion (i.e. the top substrate, 11, shown in figure 2) which is molded on a circuit board (i.e. the bottom substrate, 11, shown in figure 2), paragraphs 0029 and 0033.  Like Vittu and Ryu et al., Shiraishi teaches that the encapsulation portion (top substrate, 11) comprises a resin (“an insulating substrate 11 made of resin”, paragraph 0029).  Like Ryu et al., Shiraishi teaches that the bottom substrate (11) comprises a circuit board (i.e. including wiring layers, 14, paragraph 0029).  
	However, in addition to the teachings of Vittu and Ryu et al., Shiraishi teaches at least two motor connecting structures, each of which comprises at least a connecting element (connection pad, C2, paragraph 0030), wherein said connecting elements (C2) are mounted in said encapsulation portion (see figures 2 and 3) and electrically connected with said main circuit board (i.e. to the wiring layers (14) of the bottom substrate, 11, paragraph 0030).  Shiraishi teaches that the connection pads (C2) are provided in recessed portions (11b) of the insulating substrate (11, see paragraph 0030, figure 2).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the voice coil motors taught by the combination of Vittu and Ryu et al. be connected in the manner taught by Shiraishi for the benefit of attaining miniaturization of the camera module (Shiraishi, paragraph 0054).

	Consider claim 9, and as applied to claim 8 above, Vittu further teaches that said conjoined encapsulation portion (124) forms at least two windows therein (see figure 1), wherein said at least two windows are positioned above said at least two photosensitive sensors (108, 116) respectively (see figure 1) to provide at least two light paths of said photosensitive sensors (see column 8, lines 8-35).

	Consider claim 10, and as applied to claim 8 above, Vittu does not explicitly teach that said photosensitive portion comprises two or more connecting elements, wherein said connecting elements electrically connect said at least two photosensitive sensors to said main circuit board, wherein said conjoined encapsulation portion encapsulates and wraps up said connecting elements, so as to avoid said connecting elements from being directly exposed to the outside.
	Ryu et al. further teaches that said photosensitive portion comprises two or more connecting elements (wires, 130, figure 5), wherein said connecting elements (130) electrically connect said at least two photosensitive sensors (120) to said main circuit board (110, figures 5 and 13, paragraphs 0068 and 0097), wherein said conjoined encapsulation portion (150) encapsulates and wraps up said connecting elements (130), so as to avoid said connecting elements (130) from being directly exposed to the outside (see figures 6 and 15, paragraphs 0065 and 0103).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the photosensitive portion taught by Vittu include encapsulated connecting elements as taught by Ryu et al. for the benefit of simplifying a manufacturing process (Ryu et al., paragraph 0019).  Additionally, this combination only involves a simple substitution of one known element (i.e. the vias 114 and conductive layers 118 of Vittu) for another (i.e. the circuit board 10 and wires 30 of Ryu et al.) to obtain predictable results such as enabling electrical signals to be transmitted to and from the at least two photosensitive sensors.

	Consider claim 11, and as applied to claim 8 above, Vittu further teaches that each of said photosensitive sensors comprises a photosensitive area (i.e. the image sensor area, 108, figure 1) and a non-photosensitive area (i.e. the area of the die (116) outside of the image sensor area (108), see figure 1), wherein said non-photosensitive area is positioned surrounding a periphery of said respective photosensitive area (see figure 1, column 6, lines 4-10), wherein said conjoined encapsulation portion (124) is molded to extend to said non-photosensitive area of said respective photosensitive sensor so that a moldable area of said conjoined encapsulation portion (124) is able to be extended inwardly to reduce an exterior size of said conjoined packaging portion (see figure 1, column 7, lines 21-36).

	Consider claim 12, and as applied to claim 8 above, Vittu does not explicitly teach that said photosensitive portion comprises two or more circuit elements protruded from said main circuit board, wherein said conjoined encapsulation portion encapsulates and wraps up said circuit elements, so as to prevent said circuit elements from being directly exposed to the outside..
	Ryu et al. further teaches that said photosensitive portion comprises two or more circuit elements (12, i.e. one for each image sensor, paragraphs 0098 and 0066) protruded from said main circuit board (10, see figure 9), wherein said conjoined encapsulation portion (50) encapsulates and wraps up said circuit elements (12) so as to prevent said circuit element from being directly exposed to the outside (see figure 9).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the photosensitive portion taught by Vittu comprise at least two encapsulated circuit element as taught by Ryu et al. for the benefit of reducing manufacturing costs and improving productivity (Ryu et al., paragraph 0019).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3 and 8-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 9,876,948. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-3 and 8-13 are anticipated by claim 3 of US 9,876,948 as follows:

	Consider claim 1, claim 3 of US 9,876,948 teaches (in parentheses):
	An array camera module (an array camera module), comprising:
	at least two camera lenses (two or more camera lenses), and
	a circuit unit which comprises:
	at least two photosensitive sensors, a circuit board portion electrically connects said at least two photosensitive sensors thereon (a photosensitive portion which comprises a circuit board including at least a main circuit board with one or more circuit elements provided thereon, and two or more photosensitive sensors which are provided on said circuit board), and
	a conjoined encapsulation portion integrally molded on said circuit board portion to support said at least two camera lenses above said at least two photosensitive sensors respectively while said camera lenses are positioned in photosensitive paths of said at least two photosensitive sensors respectively (an encapsulation portion which is integrally molded to form a support on said main circuit board and extended to said non-photosensitive areas of said photosensitive sensors so as to overlappedly affix said photosensitive sensors on said main circuit board by means of molding, said encapsulation portion being protrudingly formed on said non-photosensitive areas and surrounding said photosensitive areas of said photosensitive sensors to form a lower covering section, an upper installing section and two or more annular inclined inner walls upwardly and outwardly extending from said non-photosensitive areas of said photosensitive sensors to said installing sections respectively to define two or more windows above said photosensitive areas of said photosensitive sensors respectively, wherein each of said windows gradually reduces a size thereof from top to bottom to define a larger upper size and a smaller lower size so as to enable said photosensitive sensors receiving more light, wherein said covering section of said encapsulation portion is molded to have an integral enclosure connection with said main circuit board and to cover, encapsulate and wrap up said circuit elements and said connecting elements, wherein said installing section is adapted for enabling the camera lenses to be installed thereon and aligned at two or more photosensitive paths of said photosensitive sensors respectively and positioned above said windows respectively and for installing one or more optical filters above said respective windows of said encapsulation portion respectively to ensure said optical filters being deployed along said photosensitive paths of said photosensitive sensors respectively, wherein a top surface of said installing section is molded to an even and flat manner for facilitating an installing of the camera lenses and ensuring one or more lenses of each of the camera lenses being parallel to said photosensitive area of said respective photosensitive sensor), and 
	at least two motor connecting structures, each of which comprises at least a connecting element, wherein said connecting elements are mounted in said conjoined encapsulation portion and electrically connected with said circuit board portion (one or more motor connecting structures for connecting with one or more motor units, each having at least one motor terminal, for the one or more camera lenses, wherein each of said motor connecting structures includes at least one connecting element for connecting said motor units and said main circuit board, wherein at least one connecting element is deployed to be embedded in said encapsulation portion during the molding formation of said encapsulation portion, wherein said at least one connecting element has one end electrically connected to said main circuit board and another motor coupling end extended to exposed on top of said encapsulation portion for being electrically connected to the motor terminal of the respective motor unit).

	Consider claim 2, claim 3 of US 9,876,948 teaches (in parentheses):
	said conjoined encapsulation portion forms at least two windows therein, wherein said at least two windows are positioned above and aligned with said at least two photosensitive sensors respectively so as to provide at least two lights paths between said at least two camera lenses and said at least two photosensitive sensors respectively (an encapsulation portion which is integrally molded to form a support on said main circuit board and extended to said non-photosensitive areas of said photosensitive sensors so as to overlappedly affix said photosensitive sensors on said main circuit board by means of molding, said encapsulation portion being protrudingly formed on said non-photosensitive areas and surrounding said photosensitive areas of said photosensitive sensors to form a lower covering section, an upper installing section and two or more annular inclined inner walls upwardly and outwardly extending from said non-photosensitive areas of said photosensitive sensors to said installing sections respectively to define two or more windows above said photosensitive areas of said photosensitive sensors respectively, wherein each of said windows gradually reduces a size thereof from top to bottom to define a larger upper size and a smaller lower size so as to enable said photosensitive sensors receiving more light, wherein said covering section of said encapsulation portion is molded to have an integral enclosure connection with said main circuit board and to cover, encapsulate and wrap up said circuit elements and said connecting elements, wherein said installing section is adapted for enabling the camera lenses to be installed thereon and aligned at two or more photosensitive paths of said photosensitive sensors respectively and positioned above said windows respectively and for installing one or more optical filters above said respective windows of said encapsulation portion respectively to ensure said optical filters being deployed along said photosensitive paths of said photosensitive sensors respectively, wherein a top surface of said installing section is molded to an even and flat manner for facilitating an installing of the camera lenses and ensuring one or more lenses of each of the camera lenses being parallel to said photosensitive area of said respective photosensitive sensor).

	Consider claim 3, claim 3 of US 9,876,948 teaches (in parentheses):
	said circuit board portion comprises at least one circuit element protruded from said main circuit board (a main circuit board with one or more circuit elements provided thereon), wherein said conjoined encapsulation portion encapsulates and wraps up said circuit element so as to prevent said circuit element from being directly exposed to the outside (an encapsulation portion which is integrally molded to form a support on said main circuit board and extended to said non-photosensitive areas of said photosensitive sensors so as to overlappedly affix said photosensitive sensors on said main circuit board by means of molding, said encapsulation portion being protrudingly formed on said non-photosensitive areas and surrounding said photosensitive areas of said photosensitive sensors to form a lower covering section, an upper installing section and two or more annular inclined inner walls upwardly and outwardly extending from said non-photosensitive areas of said photosensitive sensors to said installing sections respectively to define two or more windows above said photosensitive areas of said photosensitive sensors respectively, wherein each of said windows gradually reduces a size thereof from top to bottom to define a larger upper size and a smaller lower size so as to enable said photosensitive sensors receiving more light, wherein said covering section of said encapsulation portion is molded to have an integral enclosure connection with said main circuit board and to cover, encapsulate and wrap up said circuit elements and said connecting elements, wherein said installing section is adapted for enabling the camera lenses to be installed thereon and aligned at two or more photosensitive paths of said photosensitive sensors respectively and positioned above said windows respectively and for installing one or more optical filters above said respective windows of said encapsulation portion respectively to ensure said optical filters being deployed along said photosensitive paths of said photosensitive sensors respectively, wherein a top surface of said installing section is molded to an even and flat manner for facilitating an installing of the camera lenses and ensuring one or more lenses of each of the camera lenses being parallel to said photosensitive area of said respective photosensitive sensor).

	Consider claim 8, claim 3 of US 9,876,948 teaches (in parentheses):
	An array camera module (an array camera module), comprising:
	at least two camera lenses (two or more camera lenses), and
	a photosensitive unit, comprising a conjoined encapsulation portion and a photosensitive portion which comprises a main circuit board and at least two photosensitive sensors connected on said main circuit board, wherein said conjoined encapsulation portion integrally encapsulates and wraps up said main circuit board and said at least two photosensitive sensors to form a support to install said at least two camera lenses to position along at least two photosensitive paths of said photosensitive sensors respectively (a photosensitive portion which comprises a circuit board including at least a main circuit board with one or more circuit elements provided thereon, and two or more photosensitive sensors which are provided on said circuit board, wherein each of said photosensitive sensors has a photosensitive area and a non-photosensitive area positioned around a periphery of said photosensitive area, wherein said photosensitive portion further comprises connecting elements electrically connecting said main circuit board to said non-photosensitive areas of said photosensitive sensors; and an encapsulation portion which is integrally molded to form a support on said main circuit board and extended to said non-photosensitive areas of said photosensitive sensors so as to overlappedly affix said photosensitive sensors on said main circuit board by means of molding, said encapsulation portion being protrudingly formed on said non-photosensitive areas and surrounding said photosensitive areas of said photosensitive sensors to form a lower covering section, an upper installing section and two or more annular inclined inner walls upwardly and outwardly extending from said non-photosensitive areas of said photosensitive sensors to said installing sections respectively to define two or more windows above said photosensitive areas of said photosensitive sensors respectively, wherein each of said windows gradually reduces a size thereof from top to bottom to define a larger upper size and a smaller lower size so as to enable said photosensitive sensors receiving more light, wherein said covering section of said encapsulation portion is molded to have an integral enclosure connection with said main circuit board and to cover, encapsulate and wrap up said circuit elements and said connecting elements, wherein said installing section is adapted for enabling the camera lenses to be installed thereon and aligned at two or more photosensitive paths of said photosensitive sensors respectively and positioned above said windows respectively and for installing one or more optical filters above said respective windows of said encapsulation portion respectively to ensure said optical filters being deployed along said photosensitive paths of said photosensitive sensors respectively, wherein a top surface of said installing section is molded to an even and flat manner for facilitating an installing of the camera lenses and ensuring one or more lenses of each of the camera lenses being parallel to said photosensitive area of said respective photosensitive sensor), 
	wherein the photosensitive unit further comprises at least two motor connecting structures, each of which comprises at least a connecting element, wherein said connecting elements are mounted in said conjoined encapsulation portion and electrically connected with said circuit board portion (one or more motor connecting structures for connecting with one or more motor units, each having at least one motor terminal, for the one or more camera lenses, wherein each of said motor connecting structures includes at least one connecting element for connecting said motor units and said main circuit board, wherein at least one connecting element is deployed to be embedded in said encapsulation portion during the molding formation of said encapsulation portion, wherein said at least one connecting element has one end electrically connected to said main circuit board and another motor coupling end extended to exposed on top of said encapsulation portion for being electrically connected to the motor terminal of the respective motor unit).

	Consider claim 9, claim 3 of US 9,876,948 teaches (in parentheses):
	said conjoined encapsulation portion forms at least two windows therein, wherein said at least two windows are positioned above said at least two photosensitive sensors respectively to provide at least two light paths of said photosensitive sensors (an encapsulation portion which is integrally molded to form a support on said main circuit board and extended to said non-photosensitive areas of said photosensitive sensors so as to overlappedly affix said photosensitive sensors on said main circuit board by means of molding, said encapsulation portion being protrudingly formed on said non-photosensitive areas and surrounding said photosensitive areas of said photosensitive sensors to form a lower covering section, an upper installing section and two or more annular inclined inner walls upwardly and outwardly extending from said non-photosensitive areas of said photosensitive sensors to said installing sections respectively to define two or more windows above said photosensitive areas of said photosensitive sensors respectively, wherein each of said windows gradually reduces a size thereof from top to bottom to define a larger upper size and a smaller lower size so as to enable said photosensitive sensors receiving more light, wherein said covering section of said encapsulation portion is molded to have an integral enclosure connection with said main circuit board and to cover, encapsulate and wrap up said circuit elements and said connecting elements, wherein said installing section is adapted for enabling the camera lenses to be installed thereon and aligned at two or more photosensitive paths of said photosensitive sensors respectively and positioned above said windows respectively and for installing one or more optical filters above said respective windows of said encapsulation portion respectively to ensure said optical filters being deployed along said photosensitive paths of said photosensitive sensors respectively, wherein a top surface of said installing section is molded to an even and flat manner for facilitating an installing of the camera lenses and ensuring one or more lenses of each of the camera lenses being parallel to said photosensitive area of said respective photosensitive sensor).

	Consider claim 10, claim 3 of US 9,876,948 teaches (in parentheses):
	said photosensitive portion comprises two or more connecting elements, wherein said connecting elements electrically connect said at least two photosensitive sensors to said main circuit board (said photosensitive portion further comprises connecting elements electrically connecting said main circuit board to said non-photosensitive areas of said photosensitive sensors), wherein said conjoined encapsulation portion encapsulates and wraps up said connecting elements, so as to avoid said connecting elements from being directly exposed to the outside (an encapsulation portion which is integrally molded to form a support on said main circuit board and extended to said non-photosensitive areas of said photosensitive sensors so as to overlappedly affix said photosensitive sensors on said main circuit board by means of molding, said encapsulation portion being protrudingly formed on said non-photosensitive areas and surrounding said photosensitive areas of said photosensitive sensors to form a lower covering section, an upper installing section and two or more annular inclined inner walls upwardly and outwardly extending from said non-photosensitive areas of said photosensitive sensors to said installing sections respectively to define two or more windows above said photosensitive areas of said photosensitive sensors respectively, wherein each of said windows gradually reduces a size thereof from top to bottom to define a larger upper size and a smaller lower size so as to enable said photosensitive sensors receiving more light, wherein said covering section of said encapsulation portion is molded to have an integral enclosure connection with said main circuit board and to cover, encapsulate and wrap up said circuit elements and said connecting elements, wherein said installing section is adapted for enabling the camera lenses to be installed thereon and aligned at two or more photosensitive paths of said photosensitive sensors respectively and positioned above said windows respectively and for installing one or more optical filters above said respective windows of said encapsulation portion respectively to ensure said optical filters being deployed along said photosensitive paths of said photosensitive sensors respectively, wherein a top surface of said installing section is molded to an even and flat manner for facilitating an installing of the camera lenses and ensuring one or more lenses of each of the camera lenses being parallel to said photosensitive area of said respective photosensitive sensor).

	Consider claim 11, claim 3 of US 9,876,948 teaches (in parentheses):
	each of said photosensitive sensors comprises a photosensitive area and a non- photosensitive area, wherein said non-photosensitive area ‘is positioned surrounding a periphery of said respective photosensitive area, wherein said conjoined encapsulation portion is molded to extend to said non-photosensitive area of said respective photosensitive sensor so that a moldable area of said conjoined encapsulation portion is able to be extended inwardly to reduce an exterior size of said conjoined packaging portion (each of said photosensitive sensors has a photosensitive area and a non-photosensitive area positioned around a periphery of said photosensitive area, wherein said photosensitive portion further comprises connecting elements electrically connecting said main circuit board to said non-photosensitive areas of said photosensitive sensors; and an encapsulation portion which is integrally molded to form a support on said main circuit board and extended to said non-photosensitive areas of said photosensitive sensors so as to overlappedly affix said photosensitive sensors on said main circuit board by means of molding, said encapsulation portion being protrudingly formed on said non-photosensitive areas and surrounding said photosensitive areas of said photosensitive sensors to form a lower covering section, an upper installing section and two or more annular inclined inner walls upwardly and outwardly extending from said non-photosensitive areas of said photosensitive sensors to said installing sections respectively to define two or more windows above said photosensitive areas of said photosensitive sensors respectively, wherein each of said windows gradually reduces a size thereof from top to bottom to define a larger upper size and a smaller lower size so as to enable said photosensitive sensors receiving more light, wherein said covering section of said encapsulation portion is molded to have an integral enclosure connection with said main circuit board and to cover, encapsulate and wrap up said circuit elements and said connecting elements, wherein said installing section is adapted for enabling the camera lenses to be installed thereon and aligned at two or more photosensitive paths of said photosensitive sensors respectively and positioned above said windows respectively and for installing one or more optical filters above said respective windows of said encapsulation portion respectively to ensure said optical filters being deployed along said photosensitive paths of said photosensitive sensors respectively, wherein a top surface of said installing section is molded to an even and flat manner for facilitating an installing of the camera lenses and ensuring one or more lenses of each of the camera lenses being parallel to said photosensitive area of said respective photosensitive sensor).

	Consider claim 12, claim 3 of US 9,876,948 teaches (in parentheses):
	said photosensitive portion comprises two or more circuit elements protruded from said main circuit board (a main circuit board with one or more circuit elements provided thereon), wherein said conjoined encapsulation portion encapsulates and wraps up said circuit elements, so as to prevent said circuit elements from being directly exposed to the outside (an encapsulation portion which is integrally molded to form a support on said main circuit board and extended to said non-photosensitive areas of said photosensitive sensors so as to overlappedly affix said photosensitive sensors on said main circuit board by means of molding, said encapsulation portion being protrudingly formed on said non-photosensitive areas and surrounding said photosensitive areas of said photosensitive sensors to form a lower covering section, an upper installing section and two or more annular inclined inner walls upwardly and outwardly extending from said non-photosensitive areas of said photosensitive sensors to said installing sections respectively to define two or more windows above said photosensitive areas of said photosensitive sensors respectively, wherein each of said windows gradually reduces a size thereof from top to bottom to define a larger upper size and a smaller lower size so as to enable said photosensitive sensors receiving more light, wherein said covering section of said encapsulation portion is molded to have an integral enclosure connection with said main circuit board and to cover, encapsulate and wrap up said circuit elements and said connecting elements, wherein said installing section is adapted for enabling the camera lenses to be installed thereon and aligned at two or more photosensitive paths of said photosensitive sensors respectively and positioned above said windows respectively and for installing one or more optical filters above said respective windows of said encapsulation portion respectively to ensure said optical filters being deployed along said photosensitive paths of said photosensitive sensors respectively, wherein a top surface of said installing section is molded to an even and flat manner for facilitating an installing of the camera lenses and ensuring one or more lenses of each of the camera lenses being parallel to said photosensitive area of said respective photosensitive sensor).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460. The examiner can normally be reached approximately Mon - Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALBERT H CUTLER/Primary Examiner, Art Unit 2696